Citation Nr: 0944971	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  08-32 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury, to include bilateral pes cavus, bilateral plantar 
fasciitis, hallux valgus with bunion right foot, bilateral 
degenerative joint disease of the feet, bilateral osteopenia 
of the feet, and peripheral sensory neuropathy.

2.  Entitlement to service connection for a chronic sinus 
condition, to include history of recurrent sinusitis and 
perennial and allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to 
October 1952. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO), which denied the benefits sought 
on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran 
incurred residuals of a cold injury during active duty, to 
include bilateral pes cavus, bilateral plantar fasciitis, 
hallux valgus with bunion right foot, bilateral degenerative 
joint disease of the feet, bilateral osteopenia of the feet, 
and peripheral sensory neuropathy. 

2.  The evidence of record does not show that the Veteran 
incurred a chronic sinus condition, to include history of 
recurrent sinusitis and perennial and allergic rhinitis, 
during active duty.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
cold injury, to include bilateral pes cavus, bilateral 
plantar fasciitis, hallux valgus with bunion right foot, 
bilateral degenerative joint disease of the feet, bilateral 
osteopenia of both feet, and peripheral sensory neuropathy, 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2009).

2.  The criteria for service connection for a chronic sinus 
condition, to include history of recurrent sinusitis and 
perennial and allergic rhinitis, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2007 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the July 2007 notice 
provided the rating criteria and effective date provisions 
that are pertinent to the appellant's claim.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all available VA 
outpatient treatment records.  The Veteran submitted private 
medical records.  The appellant was afforded VA medical 
examinations in December 2007.  

The Veteran's medical records from the Tomah VA Medical 
Center (VAMC) dated from June 6, 2005, to January 25, 2006, 
are unavailable.  The Veteran's service treatment records and 
service personnel records are also unavailable.  

In a case in which a claimant's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).

The case law does not, however, lower the legal standard for 
proving a claim for service connection.  Rather, it obligates 
the Board to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).

In this case, the Board is satisfied that the RO made 
sufficient attempts to retrieve the Veteran's unavailable 
service and VA records, and that it also properly notified 
the Veteran of the status of his records.  

A September 2007 letter informed the Veteran that there was a 
strong possibility that his service treatment records had 
been destroyed in a fire.  The letter requested that he 
complete and submit an NA Form 13055 so VA could make 
additional efforts to obtain service medical records.  The 
letter also identified other sources of relevant records that 
could substitute for the service treatment records.  The 
letter also informed the Veteran that his service personnel 
records and the Tomah VAMC records were unavailable.  It 
asked him to submit any service treatment records, service 
personnel records or Tomah VAMC treatment records that he 
had, or any other records he wanted considered with his 
claim.  

In July 2008, the RO obtained additional VA treatment 
records.  These records were either not pertinent to the 
Veteran's claims, or were duplicate copies of evidence 
already addressed by a May 2008 statement of the case.  
Accordingly, a remand to the AOJ for consideration of the 
evidence and issuance of a supplemental statement of the case 
is not necessary.  38 C.F.R. § 19.31(b)(1) (2009).   

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The Veteran contends that he has residuals of a cold injury 
to his feet that he incurred while on guard duty at Camp 
McCoy, Wisconsin.  He treated himself with salve and cotton 
socks as he had been taught, because by the time he had found 
treatment it would have been too late.  He was there for only 
a short time and did not know anyone there.  The Veteran also 
asserts that he has sinusitis as a result of the cold injury 
or due to fumes he breathed in coal-heated barracks.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for residuals of a 
cold injury, to include bilateral pes cavus, bilateral 
plantar fasciitis, hallux valgus with bunion right foot, 
bilateral degenerative joint disease of the feet, bilateral 
osteopenia of both feet, and peripheral sensory neuropathy.  
The Board also finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for a 
chronic sinus condition, to include history of recurrent 
sinusitis and perennial and allergic rhinitis.  

As shown below, the earliest post-service medical indication 
of either claimed condition is dated decades after the 
Veteran's active duty.  The United States Court of Appeals 
for the Federal Circuit has determined that a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Private treatment records dated in February 2000 relate that 
the Veteran had been treated for recurrent bouts of nasal 
stuffiness as well as for more of an allergic rhinitis and he 
never seemed to improve.  The Veteran was referred for an ENT 
consultation.  The report of the corresponding consultation, 
conducted in March 2000, provides that symptomatically the 
Veteran did sound as though he had some recurrent sinusitis, 
but his CT scan looked quite good so endoscopic surgery was 
certainly not recommended at that point.  The report 
recommended a decongestant whenever the Veteran felt an upper 
respiratory tract infection coming on, as well as saline 
nasal rinses.

Private treatment records dated in September 2004 reflect 
that the Veteran complained of bilateral foot pain, with 
symptoms markedly reduced since participating in physical 
therapy.  The pertinent assessment was bilateral foot pain 
and he was referred to Podiatry.  The report of the 
corresponding November 2004 podiatric consultation reflects 
that the Veteran complained of a history of discomfort on the 
bottoms of both feet.  On examination, dorsalis pedal and 
posterior tibial pulses were 1/4 and capillary filling time was 
within physiological limits.  Other physical findings were 
provided in detail.  No assessment was made and the plan 
involved discussing shoe gear and continuing a stretching 
program per physical therapy.  

Private treatment records dated in April 2006 reflect that 
the Veteran complained of having had sinus complaints and 
infections.  A CT of the sinuses was negative.  The Veteran 
was advised he did not have a sinus infection.

The foregoing private treatment records do not support 
service connection for either claimed condition.  They simply 
fail to show that either condition was incurred during or as 
a result of the Veteran's active duty, to include a cold 
injury or breathing coal fumes.  

The report of a December 2007 VA examination of the Veteran's 
feet indicates that his claims file was reviewed.  The 
Veteran related that he had experienced foot problems since 
active duty.  The report reviews the Veteran's relevant 
medical history, including that his November 2004 private 
podiatric examination was basically normal.  The report also 
sets forth the Veteran's current symptoms, the results of a 
detailed physical examination, and the results of X-rays.  
The diagnosis was bilateral pes cavus, bilateral plantar 
fasciitis, hallux valgus with bunion right foot, bilateral 
degenerative joint disease of the feet, bilateral osteopenia 
of both feet, and peripheral sensory neuropathy.  

The examiner stated that the Veteran's current foot 
conditions were less likely as not (less than 50/50 
probability) related to military service, to include cold 
exposure.  The examiner noted that the Veteran's history was 
difficult to follow and might be unreliable, due to memory 
loss and deeply held nutritional theories.  The examiner 
noted that it was unlikely that the temperature in Wisconsin 
ever reached "fifty-four degrees below zero" as the Veteran 
claimed.  It was unlikely that the Veteran experienced 
sufficient cold injury to cause degenerative joint disease or 
peripheral neuropathy.  It was unlikely that medical care was 
unavailable at Fort McCoy in 1950-51.  There was evidence of 
spinal stenosis and other spinal conditions which likely 
contributed to balance instability, as did the bilateral 
dropped forefoot.  These conditions were not related to 
putative cold exposure or injury.  

The Board finds that this opinion is highly probative 
evidence against the claim for service connection for 
residuals of a cold injury.  It is based on current 
examination results and an accurate review of the medical 
record.  It is supported by reference to physical findings in 
the medical record.  This fact is particularly important, in 
the Board's judgment, as the reference makes for a more 
convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) (the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion").

The report of a December 2007 VA examination of the Veteran's 
sinuses indicates that his claims file was reviewed.  The 
Veteran related that he had experienced sinus problems since 
active duty.  The report reviews the Veteran's relevant 
medical history, including the private treatment records 
concerning his sinuses.  The report also sets forth the 
Veteran's current symptoms, the results of a detailed 
physical examination, and the results of X-rays.  The 
diagnosis was history of recurrent sinusitis, not evident 
now; and perennial and allergic rhinitis.  

The examiner stated that the Veteran's current sinus 
conditions were not related to his military service, to 
include cold exposure.  The examiner noted that there was no 
accepted medical evidence that related recurrent sinus 
infection or rhinitis to cold injury.  The Veteran offered 
the opinion that exposure to "toxic coal" smoke from barracks 
heaters and/or cold weather at Ft. McCoy caused his upper 
respiratory conditions.  The examiner stated that there was 
no medical basis for that opinion.  

The Board finds that this opinion is highly probative 
evidence against the claim for service connection for a 
chronic sinus condition, to include history of recurrent 
sinusitis and perennial and allergic rhinitis.  It is based 
on current examination results and an accurate review of the 
medical record.  It is supported by reference to physical 
findings in the medical record.  This fact is particularly 
important, in the Board's judgment, as the reference makes 
for a more convincing rationale.  See Bloom, supra.

The Veteran's own contentions do not constitute medical 
evidence in support of either claim.  The Veteran himself is 
not competent to diagnose the etiology of his own disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As a result, his assertions cannot 
constitute competent medical evidence that he has residuals 
of a cold injury or a chronic sinus condition due to active 
duty.

The Board is aware that lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Nevertheless, to the extent that the Veteran is able to 
observe continuity of the claimed residuals of a cold injury 
and chronic sinus condition since service, his opinions are 
outweighed by the post-service medical records, which do not 
show either claimed condition until decades after service, 
and include probative medical opinions against each claim.

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for residuals of a cold 
injury, to include bilateral pes cavus, bilateral plantar 
fasciitis, hallux valgus with bunion right foot, bilateral 
degenerative joint disease of the feet, bilateral osteopenia 
of both feet, and peripheral sensory neuropathy.  The medical 
evidence also demonstrates that the Veteran is not entitled 
to service connection for a chronic sinus condition, to 
include history of recurrent sinusitis and perennial and 
allergic rhinitis.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for residuals of a cold injury, to include 
bilateral pes cavus, bilateral plantar fasciitis, hallux 
valgus with bunion right foot, bilateral degenerative joint 
disease of the feet, bilateral osteopenia of both feet, and 
peripheral sensory neuropathy, is denied.

Service connection for a chronic sinus condition, to include 
history of recurrent sinusitis and perennial and allergic 
rhinitis, is denied. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


